Citation Nr: 1744896	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  12-12 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for bilateral athlete's foot.

2. Entitlement to service connection for low back strain.

3. Entitlement to service connection for prostate cancer.  


REPRESENTATION

Appellant represented by:	Mary M. Long, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1960 to November 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 and February 2012 rating decision issued by the Department of Veterans' Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In January 2013, the Veteran testified before a Veterans Law Judge at a hearing held via live videoconference.  A transcript of that hearing is of record in the Legacy Content Manager system.  In August 2017, the Veteran and his representative were notified that the Veterans Law Judge who had held January 2013 hearing was no longer employed by the Board, and the opportunity for a hearing before a new Judge was offered.  On September 16, 2017, the Veteran's representative submitted a statement indicating that a new hearing was not desired, and requested a decision based on the evidence of record. 

This appeal has previously come before the Board in November 2014, January 2016, and September 2016, at which time the Board remanded the claims for further development.  The Board is satisfied that the ordered development has been accomplished, and the matters ripe for appellate review at this time.


FINDINGS OF FACT

 1. The Veteran was not exposed to herbicides during active service.  
 
 2. The Veteran's bilateral athlete's foot was not incurred in service and not otherwise related to any incident of active service, to include use of communal showers or non-herbicide chemical exposure.
 
 3. The Veteran's low back strain was not incurred in service and is not otherwise related to any incident of active service, to include a reported slip and fall incident or non-herbicide chemical exposure.
 
 4. The Veteran's prostate cancer was not incurred in service and not otherwise related to any incident of active service, to include non-herbicide chemical exposure.


CONCLUSIONS OF LAW

1. The criteria for service connection of bilateral athlete's foot have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

2. The criteria for service connection of a low back strain have not been met.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.

3. The criteria for service connection of prostate cancer have not been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.309, 3.309, 3.313 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  Here, the duty to notify was satisfied by way of a letter sent in March 2011.  

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.  The RO has obtained the Veteran's VA treatment records, private treatment records, service treatment records, VA examination reports and opinions, various medical and internet articles provided by the Veteran, hearing testimony, buddy statements, and statements from the Veteran and his representative.  Neither the Veteran nor his representative has notified VA of any outstanding evidence, and the Board is aware of none.  Hence, the Board is satisfied that the duty-to-assist was met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).    

Service Connection

The Veteran has a present diagnosis of bilateral athlete's foot, prostate cancer, and a low back strain, which he asserts are related to active service.  He seeks service connection for each.  Of note, the Veteran contends that his bilateral athlete's foot is related to use of communal showers; he contends his low back strain was secondary to a fall sustained during active service.  In the alternative, he asserts that all three disabilities, including his presently diagnosed prostate cancer, are related to herbicide exposure, or contaminated ground water or soil on the island of Guam.  

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Further, if a veteran was exposed to a herbicide agent during active military, naval, or air service in Vietnam, then certain diseases, such as prostate cancer, shall be service connected even though there is no record of such disease during service.  For the purposes of this section, the term "herbicide agent" means a chemical in a herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307(a)(6), 3.309(e), 3.313 (2016).  

After careful review, the Board finds that service connection should be denied for all three disabilities.

As discussed above, the Veteran does have a present diagnosis of bilateral athlete's foot, a low back strain, and prostate cancer.  

With regard to any incident of active service to which the Board may link the disabilities on appeal, the Veteran's service treatment records, which are extensive, do not document any complaints of or treatment for a foot issue, nor a back injury.  There is no evidence that the Veteran was diagnosed with prostate cancer during service.  Particularly, the Board observes that in a September 1965 report of medical history, completed by the Veteran shortly before he separated from service,  he personally denied having any foot trouble, nor any pertinent back abnormality, despite reporting a number of other disabilities, including shoulder pain, sea sickness, hernia, and vision impairment.  For his part, the Veteran has testified that he sustained a fall down a set of stairs during active service, and sought treatment for that injury.  He also asserts that his athlete's foot was contracted while using communal showers in the service.  Despite a lack of any evidence supporting these assertions, VA has obtained medical opinions regarding any nexus to an in-service fall and possible incurrence of athlete's foot during active service.    

Regarding possible herbicide or chemical exposure, the Board finds that the Veteran was not exposed to herbicides while on active duty, but does concede possible exposures to soil and/or ground water which may have been contaminated by non-herbicide related routine waste disposal, military operations, and occasional fuel spills.  First, the Board notes that there is no evidence in the record, nor does the Veteran contend that he was ever stationed in the Republic of Vietnam.  Rather, he has put forth the theory that he was exposed to herbicides in Guam.  He has, on multiple occasions, asserted that his superior aboard his ship, which was docked at a Navy Base in Guam, took him ashore to meet his family and show the Veteran around the island.  The Veteran reported visiting both desert and polluted areas.  He also stated that he did not think that he visited Andersen Air Force Base.  In support of his claim, the Veteran has submitted a copy of "Appendix A," of an article entitled "Public Health Assessment Andersen Air Force Base Yigo, Guam," published by the Department of Health and Human Services Agency for Toxic Substances & Disease Registry (ATSDR), which shows that dioxins have been detected in soil at the Andersen Air Force Base.  

The Agency of Original Jurisdiction (AOJ) undertook efforts to determine whether the Veteran was exposed to herbicides as alleged in accordance with the procedures set forth in VA's Adjudication Procedure Manual, the "M21-1 MR," which directs VA to verify potential Agent Orange exposure with the Department of Defense (DoD), via the Compensation and Pension (C&P) service.  In a January 2012 memo, the C&P service noted that it had reviewed documents provided by DoD regarding herbicide use and testing outside of Vietnam, which documents did not indicate the tactical use of herbicides in Guam.  It was noted that there may have been some small scale use of commercial herbicides for brush and weed clearing, but records of such activity were not kept by DoD and DoD would have no way to know the chemical content of any such non-tactical herbicide use.  The memo also noted that in April 2010, tow consultants from C& P service contacted the Guam Program Manager of the Pacific Islands Office of the Environmental Protection Agency regarding the tactical use of herbicides in Guam, who responded that he was not familiar with any tactical use of pesticides on the island, nor had he ever seen any reports identifying the presence of Agent Orange anywhere in Guam.  

The AOJ then requested verification of exposure to herbicides from the U. S. Army and Joint Service Records Research Center (JSRRC).  The response received stated that according to the DoD listing of herbicide spray areas and test sites outside of the Republic of Vietnam, Agent Orange, and other tactical herbicides were not used, tested, disposed of, or stored on the island of Guam.  The JSRRC stated therefore that it could not be verified that the Veteran was exposed to Agent Orange or herbicides on Guam.  

Overall, the Board finds that the evidence does not support a finding that the Veteran was exposed to any herbicide agent, to include Agent Orange, in service.  In making this conclusion, the Board has considered the Appendix A of the Public Health Assessment referenced above, and acknowledges that the document demonstrates that dioxins were found in soil at numerous sides at Andersen Air Force Base.  Notably, the Veteran has not affirmatively indicated that he ever stepped foot at Andersen Air Force Base.  Furthermore, the JSRRC has stated that available data does not document any Agent Orange spraying, testing, storage, or usage in Guam, and the C&P service has found no evidence to support the Veteran's assertions that he was exposed to Agent Orange in Guam.  

However, a review of the Public Health Assessment report indicates that on-site investigations conducted in 1993, 1999, and 2000 released that decades of military practices had potentially affected soil at many areas of Andersen Air Force Base.  During the decades of military use, chemicals other than herbicides were used and stored in various locations on the base and spilled during routine aircraft, vehicle, and ground maintenance operations.  Wastes from military and housing operations were buried in two landfills at the south end of the North Field runways from 1946 to the late 1970s.  Soil and groundwater beneath these landfills, and in dozens of other areas on base, may have been contaminated over the years by routine waste disposal, military operations, and occasional fuel spills.  These contaminations do not include herbicides such as Agent Orange.  

As such, while there is no evidence that the Veteran was exposed to herbicides during active service, the evidence does reflect possible exposure to contaminated soil and ground water.  In light of this, the Board must deny service connection for prostate cancer on a presumptive basis as there is no evidence of herbicide exposure.  The Board will, however, consider separately any possible causation by other in-service exposures due to routine waste disposal, military operations, and occasional fuel spills on the island of Guam.  

Despite the Board's findings of possible in-service incidents or injuries, as discussed above, the Board finds that the medical evidence fails to persuasively show any nexus between the claimed disabilities, and the in-service incidents.  A VA medical examination was conducted in May 2015.  After confirming the present diagnoses of the disabilities on appeal, the examiner stated that it was less likely than not that any of the three disabilities had onset during service or were caused by the reported in-service injuries.  Specifically, despite the Veteran's statements that use of communal showers caused his athlete's foot, there was no indication of any complaint of or treatment for any fungal infections of his feet during service.  Particularly, his separation physical examination did not complain of the condition and there was no findings related to the condition upon examination.  Likewise, there was no evidence on the Veteran's service treatment records of any injury illness or event that would connect his back condition with military service.  He also failed to complain of any back problems upon separation.  Neither were there any abnormalities found related to his back upon examination.  The Veteran described his own health at separation as good.  The examiner also opined against any nexus between herbicide exposure and prostate cancer.

An addendum opinion was sought in March 2016, to address any possible causation by environmental contaminants in Guam, but as the Board discussed in its January 2016 remand, the resulting negative opinion was inadequate because it only addressed any possible causation of the three disabilities on appeal by herbicide exposure.  However, as discussed above, the Veteran was not exposed to herbicides in service.  

Finally, in October 2016, a new addendum opinion was rendered following a review of the complete claims file, including the Veteran's service treatment records, and his VA examination reports.  The examiner concluded that the Veteran's athlete's foot was less likely a result of any exposure to environmental hazards or contaminations to include soil or groundwater.  The conclusion was supported by a preponderance of evidence in the medical literature that tinea pedis is caused by dermophytes or fungi that affects the skin on the feet.  Fungus is not associated with any environmental contaminants.  The medical literature included in the records does not specifically address any prevalence of fungal infections of the skin related to any contamination of soil or water that are applicable to the Veteran's condition.  

Likewise, the Veteran's low back strain was also less likely than not incurred in or caused by any incident of service.  Particularly, the examiner stated that the low back strain diagnosed in the VA examination in May 2015 was likely caused by stress on the vertebral musculoskeletal system.  Such a low back strain in 2015 would be less likely due to any event such as a fall in the service almost fifty years prior.  If there had been a significant injury to the low back in service, it would more likely than not be manifested to a much more disabling degree than was noted on the 2015 examination report.  Further, there is no evidence known supporting a causal nexus of a low back strain by environmental hazards and other contaminants.  

Finally, the examiner reviewed all of the medical records and medical records and opined that the Veteran's prostate cancer is less likely as not the result of any incident of service, to include any environmental contaminations in the soil or ground water.  The examiner stated that the large population on the island of Guam shows no increase in prostate cancer incidence, despite any possible contaminations.  As stated, a onetime visit on Guam forty years ago with likely only stated observance of chemically exposed soils or ground water was less likely associated with a more recent diagnosis of prostate cancer.  There are more likely etiologies for the disease, such as genetics and aging associated with the development of prostate cancer.  

The Board finds the May 2015 and October 2016 opinions to be particularly persuasive.  Those opinions were based on a physical examination, as well as consideration of the Veteran's complete claims file, including his service treatment records, as well as known medical principles and medical treatise evidence.  

The Board does acknowledge an independent medical opinion dated January 29, 2013, by a Dr. J.W.E.  That opinion opined in favor of a causal link between the Veteran's low back strain and an in-service fall, an in-service incurrence of athlete's foot, and a causal nexus between herbicide exposure and the Veteran's prostate cancer.  However, as was discussed in the Board's November 2014 remand, this opinion is of limited probative value in adjudicating these claims.  Specifically, the private physician did not review the information contained in the Veteran's service treatment records, or lack thereof, prior to rendering the opinions of record.  He cites to in-service fungal infections of both feet, despite no evidence that such an infection was ever medically diagnosed.  He also refers to a low back injury resulting in torn muscles and ligaments which caused inflammation and eventual scarring during service, despite no evidence of such an injury or diagnosis, and in contradiction to the Veteran's own assertions on separation that his health was good.  Finally, he opines in favor of a causal link between prostate cancer and herbicide exposure, despite VA's clear conclusion that the Veteran was not, in fact, ever exposed to herbicides.  As such, the Board finds the private opinion to be of limited probative value, and certainly not of significant persuasion to overcome the opinions rendered by the VA examiners in this matter.  

In sum, the Board finds that the preponderance of the evidence is against the claims of service connection for bilateral athlete's foot, a low back strain, and prostate cancer.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine does not apply.  See 38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet App. 49 (1990); 38 C.F.R. § 3.102 (2016).



ORDER

Service connection of bilateral athlete's foot is denied.

Service connection of a low back strain is denied.

Service connection of prostate cancer is denied.  



____________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


